 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     BARRY L. BROOKINS,            ) Case No. CV 18-4038-FMO (JPR)
11                                 )
                     Petitioner,   )
12                                 )          J U D G M E N T
                v.                 )
13                                 )
     CHRISTIAN PFEIFFER, Warden,   )
14                                 )
                     Respondent.   )
15                                 )
16
17       Pursuant to the Order Accepting Findings and Recommendations

18 of U.S. Magistrate Judge,
19       IT IS HEREBY ADJUDGED that this action is dismissed with

20 prejudice.
21
22
23
24 DATED: March 1, 2019                          /s/
                                        FERNANDO M. OLGUIN
25                                      U.S. DISTRICT JUDGE

26
27
28
